Case 8:19-cv-00448-VMC-CPT Document 261 Filed 09/10/21 Page 1 of 2 PageID 20176



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


 SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,
 v.                                          Case No. 8:19-cv-448-VMC-CPT
 SPARTAN SECURITIES GROUP, LTD,
 ISLAND CAPITAL MANAGEMENT,
 CARL DILLEY, MICAH ELDRED, and
 DAVID LOPEZ,
       Defendants.
                         /
                                     ORDER

       Pursuant to the parties’ joint status report and request for

 briefing    schedule   (Doc.   #   260),    the   Court   hereby   enters   the

 following order on post-trial matters.

       Plaintiff shall file its response to the Defendants’ Renewed

 Motion for Judgment as a Matter of Law (Doc. # 259) by October 4,

 2021.

       If the Court denies Defendants’ Renewed Motion, Plaintiff

 shall have 45 days from the date such Order is entered to file its

 Motion to Establish Remedies. Defendants shall thereafter have 30

 days to respond to the Plaintiff’s remedies motion.

       The parties are reminded that, pursuant to Local Rule 3.01(d),

 reply briefs are not permitted without leave from the Court.
Case 8:19-cv-00448-VMC-CPT Document 261 Filed 09/10/21 Page 2 of 2 PageID 20177



       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

       The parties are directed to comply with the deadlines set

 forth in this Order.

       DONE and ORDERED in Chambers in Tampa, Florida, this 10th day

 of September, 2021.
